—Appeals by the defendants from (1) a decision of the Supreme Court, Queens County (Lane, J.), dated February 13, 1996, and (2) a judgment of the same court, dated March 27, 1996.
Ordered that the appeal from the decision is dismissed, without costs or disbursements, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the judgment is affirmed insofar as appealed from, without costs or disbursements, for reasons stated by Justice Lane in the Supreme Court, Queens County; and it is further,
Ordered that on the Court’s own motion, the attorneys for the appellants and the respondent are directed to show cause, in the form of their respective affirmations, which are to be submitted to the Clerk of this Court on or before March 26, 1997, why an order should not be made and entered imposing such sanctions as the Court may deem appropriate.
This appeal was on the Court’s calendar for January 16, 1997, and was submitted to the Court on that date. However, it was not until the attorney for the appellants sent this Court a letter dated February 21, 1997, that this Court was properly notified that the case had been settled in or about September 1996. Accordingly, the attorneys for the parties are directed to *598show cause, in the form of their respective affirmations, why this Court should not impose such sanctions as the Court may deem appropriate (see, 22 NYCRR 670.2 [g]). O’Brien, J. P., Thompson, Joy and Goldstein, JJ., concur.